DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 27, 2022. Claims 17-32 are pending in the application. Claims 19, 21-22, and 27-32 are withdrawn, and claims 17-18, 20, and 23-26 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of claims 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are: “sealing means” in claim 17 (the corresponding structure is a seal and equivalents thereof, para. [0016] of the instant specification), and “driving means” in claim 17 (the corresponding structure is an electric motor provided with a rotary shaft and equivalents thereof, para. [0027] of the instant specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 85/04719 A1) (provided in Applicant’s IDS filed on November 21, 2019) and further in view of Crane et al. (US 2009/0277242 A1) (provided in Applicant’s IDS filed on November 21, 2019).
Regarding claim 17, Baker teaches an electrochemical measurement cartridge (sensing device 12, Fig. 1, pg. 7, ln. 19) comprising:
a container comprising a plurality of compartments (a cylinder 36 comprising chambers 40 and 42, Fig. 2, pg. 8, lns. 22-25);
a cover secured to said container to form, in said electrochemical measurement cartridge, an internal volume defining at least a first chamber configured to receive a first fluid for analysis and a second chamber configured to receive a second fluid (a carrier 16 and a plate 18 bonded together and covering an end of the cylinder 36 to form the sample chamber 42 which receives the sample and the calibrant chamber 40 which contains a calibrant fluid, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 19-26; Examiner interprets the carrier 16 and the plate 18 bonded together to read on the cover);
sealing means for hermetically insulating the first chamber from the second chamber (an interior wall 38 which divides the interior of the cylinder 36 into the calibrant chamber 40 and the sample chamber 42, Fig. 2, pg. 8, lns. 23-25, pg. 16, lns. 13-16; the upper end of the calibrant chamber 40 is sealed by membrane 88, Figs. 5A-5B, pg. 16, lns. 16-21; membranes 126 and 128 seal the lower ends of the calibrant chamber 40 and the sample chamber 42, respectively, Figs. 5A-5B, pg. 18, lns. 24-30);
an electrochemical measurement sensor comprising at least one work electrode and one reference electrode and integral with said cover (species selective sensors 28A-28D, reference sensor 28E, inlet 22, and test chamber 26 of capillary 20 are supported by the carrier 16 and surrounded by insulating coating 16C, Figs. 2 & 8, pg. 8, lns. 1-12, pg. 15, lns. 1-4; Examiner interprets the species selective sensors 28A-28D, reference sensor 28E, inlet 22, and test chamber 26 of capillary 20 to collectively read on the electrochemical measurement sensor);
said container and said cover being configured to move relative to one another in order to confer on the electrochemical measurement cartridge at least two distinct operating configurations (the cylinder 36 is mounted for rotation on the plate 18 and the carrier 16 in order to rotate the cylinder 36 to a calibrant test position or a sample test position, Fig. 2, pg. 8, lns. 19-22, pg. 10, lns. 14-29), including a first configuration in which the electrochemical measurement sensor is placed in the first chamber to enter into contact with the first fluid present in said first chamber (the sample test position at which the sample chamber 42 is connected to the inlet 22 such that the inlet 22 is placed in the sample chamber 42 to enter into contact with the sample fluid present in the sample chamber 42, Figs. 2, 3C, & 5C, pg. 10, lns. 20-21 & 26-32, pg. 11, lns. 6-9), and a second configuration in which the electrochemical measurement sensor is placed in the second chamber to enter into contact with said second fluid present in said second chamber and to perform a second measurement on the second fluid (the calibrant test position at which the calibrant chamber 40 is connected to the inlet 22 such that the inlet 22 is placed in the calibrant chamber 40 to enter into contact with the calibrant fluid present in the calibrant chamber 40, Figs. 2, 3B, & 5B, pg. 10, lns. 16-21 & 25, pg. 11, lns. 6-9), the first chamber is isolated hermetically from the second chamber such that the first fluid remains in the first chamber and the second fluid remains in the second chamber when the electrochemical measurement cartridge is in the first configuration and the second configuration and when the electrochemical measurement cartridge moves from the first configuration to the second configuration (the sample chamber 42 is isolated hermetically from the calibrant chamber 40 by the interior wall 38, the membrane 88, and membranes 126 and 128, Figs. 2 & 5A-5C, pg. 8, lns. 23-25, pg. 16, lns. 13-21, pg. 18, lns. 24-30; at least some of the sample fluid may remain in the sample chamber 42 and at least some of the calibrant fluid may remain in the calibrant chamber 40 during the calibrant test position and the sample test position and when moving between test positions, Figs. 2 & 5A-5C, pg. 10, lns. 14-29, pg. 21, lns. 18-33, pg. 22, lns. 1-4).
Baker teaches that the cylinder 36 is mounted for rotation on the plate 18 and the carrier 16 in order to rotate the cylinder 36 to a calibrant test position or a sample test position (Fig. 2, pg. 8, lns. 19-22, pg. 10, lns. 14-29). Baker teaches that the operator rotates the cylinder 36 to the calibrant test position and the sample test position (Figs. 3A-3C, pg. 10, lns. 14-17 & 26-28), and therefore fails to teach driving means interacting with the container and the cover to ensure a relative movement between the container and the cover and to confer on the electrochemical measurement cartridge the first configuration or the second configuration.
Crane teaches a sensor kit comprising a sensor for detecting an analyte and a calibration chamber comprising a first compartment containing a first calibration solution and a second compartment containing a source of the analyte to be detected (abstract). Crane teaches that a rotating element 92 is driven by a stepper motor but also possibly by hand (Fig. 23, para. [0128]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable cylinder of Blake to be rotated by a stepper motor as taught by Crane instead of by hand in order to yield the predictable result of rotating the cylinder with a reasonable expectation of success. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
The limitations “perform a first measurement on the first fluid” and “perform a second measurement on the second fluid” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Baker teaches the sample test position at which the sample chamber 42 is connected to inlet 22 and the sample fluid flows into the chamber 26 where it contacts sensors 28A-28E which perform measurements and readings on the sample fluid (Figs. 2 & 3C, pg. 10, lns. 20-21 & 26-32, pg. 11, lns. 6-9), so the sensors 28A-28E are capable of the recitation “perform a first measurement on the first fluid.” Modified Baker also teaches the calibrant test position at which the calibrant chamber 40 is connected to inlet 22 and the calibrant fluid flows into the chamber 26 where it contacts sensors 28A-28E which perform measurements and readings on the calibrant fluid (Figs. 2 & 3B, pg. 10, lns. 16-21 & 25, pg. 11, lns. 6-9), so the sensors 28A-28E are capable of the recitation “perform a second measurement on the second fluid.”
Regarding claim 18, Modified Baker teaches wherein the container comprises a cylindrical housing in the form of an axisymmetric barrel (the cylinder 36, Fig. 2, pg. 8, lns. 22- 25), and said plurality of compartments are formed by radial walls around an axis of revolution of the container (the interior wall 38 divides the interior of the cylinder 36 into the calibrant chamber 40 and the sample chamber 42, Fig. 2, pg. 8, lns. 23-25, pg. 16, lns. 13-16; a pair of inclined walls 112, 114 and an end wall 116, Figs. 5A-5B, pg. 17, lns. 28-29, pg. 18, lns. 6-16; these walls are formed around the axis of rotation of the cylinder 36 which is defined by a pilot pin 118, Figs. 2-5C & 7A-7B, pg. 17, lns. 25-32).
Regarding claim 20, Modified Baker teaches wherein the cover has the form of a disk carrying said electrochemical measurement sensor and arranged stationary relative to said axisymmetric barrel (the region of the carrier 16 and the plate 18 bonded together that covers the round cylinder 36 has a round shape and thus has the form of a disk carrying the sensors 28A-28E, the inlet 22, and the test chamber 26 of the capillary 20, and is arranged stationary relative to the rotatable cylinder 36, Fig. 2, pg. 7, lns. 26-28, pg. 8, lns. 1-6 & 19-26, Figs. 3A-5C, pg. 6, lns. 28-32, pg. 7, lns. 1-9).
Regarding claim 23, Modified Baker teaches that the sensors 28A-28E, and their respective conductors 30A-30E and contacts 32A-32E, are disposed on the top surface 16A of the carrier 16, and that insulating coating 16C covers the entire top surface 16A of the carrier 16 except for over the sensors 28A-28E and contacts 32A-32E (Figs. 2 & 8, pg. 8, lns. 2-13). Modified Baker fails to teach wherein each electrode of the electrochemical measurement sensor comprises a pad arranged flush with a surface of the cover.
Baker teaches an alternative embodiment where the electrode portions of the sensors 28A-28E extend through the carrier 16 to be exposed as contacts 32A-32E at a bottom surface 16B of the carrier 16 (pg. 24, lns. 6-16; Examiner interprets this teaching to mean that the contact pads 32A-32E are flush with the bottom surface 16B since they extend through the carrier to be exposed at the bottom surface 16B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrangement of the contact pads of the sensors to be flush with the bottom surface of the carrier as taught by an alternative embodiment of Baker in order to yield the predictable result of sensors that generate a set of signals or readings which are a function of chemical concentration of the particular chemical species of interest being sensed (pg. 15, lns. 17-24). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the contact pads flush with the bottom surface of the carrier, which a person of ordinary skill in the art would have found obvious.
Regarding claim 24, Modified Baker teaches at least a first filling/emptying opening that opens out in said first chamber (a vent hole 100 that overlies the sample chamber 42, Figs. 4A & 5B-5C, pg. 17, lns. 10-12).
Regarding claim 25, Modified Baker teaches wherein the first chamber comprises a volume that is enlarged relative to that of the second chamber (the sample chamber 42 has a larger volume than the calibrant chamber 40 because the calibrant chamber 40 is limited by gussets 102, 104, Figs. 4A-4C & 5A-5C, pg. 19, lns. 18-20), and said cover comprises a second filling/emptying opening placed to open out in said first chamber in said first configuration and to be closed off in said second configuration (the plate 18 comprises a plow 70 defining the inlet 22 which connects to the sample chamber 42 in the sample test position, and is closed off from the sample chamber 42 in the calibrant test position, Figs. 3A-5C, pg. 7, lns. 33-34, pg. 10, lns. 16-18 & 27-29, pg. 14, lns. 15-16, pg. 21, lns. 18-22).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Crane as applied to claim 17 above, and further in view of Mosley et al. (US 2012/0234696 A1).
Regarding claim 26, Modified Baker teaches wherein the electrochemical measurement sensor forms part of a sensor assembly (the species selective sensors 28A-28D and the reference sensor 28E, the inlet 22, and the test chamber 26 of the capillary 20, Figs. 2 & 8, pg. 8, lns. 1-6, pg. 15, lns. 1-4). Modified Baker teaches a heat transfer element 33 that transfers heat from a heater 64 to the fluid so that measurements are made with the fluid at body temperature (Figs. 1-2, pg. 8, lns. 14-18, pg. 10, lns. 3-5). Modifier Baker is silent with respect to a thermistor.
Mosley teaches electrochemical sensor for measuring certain characteristics of aqueous liquids (para. [0002]). Mosley teaches that a thermistor 7 is placed in proximity to the electrodes to provide an approximate measure of the temperature in the region of the electrodes (Fig. 4, para. [0135], [0153]). Mosley teaches that the electrodes are sensitive to temperature changes, and that this can be compensated by the thermistor 7 (Fig. 4, para. [0140], [0153]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing device of Modified Baker to include a thermistor as taught by Mosley because the thermistor can provide an approximate measure of the temperature in the region of the electrodes and compensate for temperature changes (Mosley, para. [0135], [0140], [0153]).
Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
In the arguments presented on page 8 of the amendment, Applicant argues that the device described in Baker does not perform a plurality of successive measurements without consuming excess fluid since it requires the fluid present in the analysis chamber to be evacuated each time prior to each new measurement.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of successive measurements without consuming excess fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on page 9 of the amendment, Applicant argues that contrary to Baker, in the present invention, the first fluid is not mixed in any way with the second fluid because the first chamber is isolated hermetically from the second chamber such that the first fluid remains in the first chamber and the second fluid remains in the second chamber when the electrochemical measurement cartridge is in the first configuration and the second configuration and when the electrochemical measurement cartridge moves from the first configuration to the second configuration.
Examiner respectfully disagrees. Baker teaches that the sample chamber 42 is isolated hermetically from the calibrant chamber 40 by the interior wall 38, the membrane 88, and membranes 126 and 128 (Figs. 2 & 5A-5C, pg. 8, lns. 23-25, pg. 16, lns. 13-21, pg. 18, lns. 24-30), and that at least some of the sample fluid may remain in the sample chamber 42 and at least some of the calibrant fluid may remain in the calibrant chamber 40 during the calibrant test position and the sample test position and when moving between test positions (Figs. 2 & 5A-5C, pg. 10, lns. 14-29, pg. 21, lns. 18-33, pg. 22, lns. 1-4). Therefore, Baker teaches that the sample fluid and the calibrant fluid are not mixed in any way in either of the sample chamber 42 or the calibrant chamber 40.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yantasee et al., Automated portable analyzer for lead(II) based on sequential flow injection and nanostructured electrochemical sensors, Talanta, Vol. 68, pp. 256-261 (2005): the electrodes are exposed to solutions during the operation (Fig. 1a, pg. 257, right column, second paragraph, 2.2. Electrochemical flow cell), the sequential injection system delivers volumes of solutions by the sequential injector at different timing in sequence and in repeated number of measurements (Fig. 1b, pg. 257, right column, third paragraph, 2.3. User programmable sequential injection).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699